Judgment, as resettled, modified to the extent that the amount of the hen of appellant’s mortgage be $12,400 and interest instead of $2,160 and interest, and as so modified unanimously affirmed, with costs to appellant. The undisputed evidence shows that $12,400 were advanced upon the mortgage and that that sum, with interest, is due thereon. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Present — Lazansky, P. J., Young, Kapper, Seeger and Carsweh, JJ. Settle order on notice.